DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Status of Claims
This action is in reply to the communications filed on 9/8/2021. The Examiner notes claims 1-3, 5, 7-11, & 15-16 are currently pending and have been examined; claim 1 is currently amended. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-11, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie (US 2520942 A) in view of Davidshofer et al. (US 20150082570 A1), hereinafter Leslie and Davidshofer, respectively.
Regarding claim 1 (Currently Amended),
Leslie teaches a floor nozzle [Fig 1-6, the figures show a vacuum cleaner nozzle/head] for a 
a housing [11] including a sole plate [10, 45, & 50-54 form a sole plate] which faces a floor surface when in a working position [Fig 2 & 5, the nozzle faces a floor in a working position], the sole plate including a rear portion [Fig 6, 54 to the end of 10 opposite 52 forms a rear portion, a front portion [Fig 6, 52 to 13 forms a front portion, and lateral portions [45 are lateral portions that also overlap the front and rear portions], the sole plate having provided therein a suction opening [13], the suction opening being surrounded by the rear portion of the sole plate, the front portion of the sole plate, and the lateral portions of the sole plate [Fig 4 & 6], 
wherein the rear portion and the lateral portions of the sole plate are deformable [Fig 2 & 4-5, Col 3, line 34-44; the rear and lateral portions of the sole plate can be adjusted (i.e. deformed) from a neutral position by 48],
wherein the lateral portions of the sole plate each comprise…segments [45] and…V-shaped…hinges [Fig 2 & Figure 1 of this office action; Col 3, line 34-38; 45 have hinges at 46 connecting 45 to 10; the hinges at 46 in Fig 2 are V-shaped (see Figure 1 of this office action below)], each of the V-shaped…hinges pivotably connecting adjacent portions together. [Fig 2; the hinges at 46 connect 45 to 10].

    PNG
    media_image1.png
    538
    747
    media_image1.png
    Greyscale

Figure 1
multiple segments and multiple V-shaped elastomer hinges, each of the V-shaped elastomer hinges pivotably connecting adjacent ones of the segments to one another.
However Davidshofer teaches a sole plate [Fig 9; 102] useable with a vacuum [¶32]; wherein the lateral portions [Fig 9; the portions to each side of 130 are the lateral portions] of the sole plate each comprise multiple segments [Fig 9; 136 & 900] and multiple elastomer hinges [Fig 9; ¶58; between 136 & 900 and 900 & 130 are resilient members pivotally connecting each of the segments], each of the elastomer hinges pivotably connecting adjacent ones of the segments to one another [Fig 9; ¶58; the resilient hinges between 136, 900, & 130 connect the adjacent segments and central portion].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral portions and hinges as disclosed by Leslie to have the lateral portions of the sole plate each comprise multiple segments and multiple V-shaped hinges, each of the V-shaped hinges pivotably connecting adjacent ones of the segments to one another as disclosed by Davidshofer to provide more segments at the lateral portions of Leslie to make the dome created by the segments of Leslie have a larger range of movement to accommodate more varieties of carpets [Col 3, line 70 – Col 4, line 5 describing the dome; & Col 5, line 34-41 describing changing the dome to accommodate different carpets/surfaces]. 
Further Davidshofer teaches that the resilient member [Fig 9; ¶58] is an elastomer hinge [¶58 states that the resilient members can be like springs and in ¶38 134 is a hinge portion between adjacent segments that is make of elastomer].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hinges as disclosed by Leslie to be elastomer as disclosed by Davidshofer.  Pursuant of MPEP 2144-III, one of ordinary skill in the art would have been motivated to make this modification to automate function of the bolts 48 of Leslie to enable lateral segments to automatically deform downward under the suction to create the dome shape of Leslie to match the carpet or surface to be cleaned without having to adjusting the bolts (Col 3, line 70-Col 4, line 5 & Col 5, line 34-41) and allows the vacuum nozzle to match different carpets or surfaces without having to adjust the bolts [Davidshofer:  ¶38-¶39, the elastomer when used as a hinge can deform downward under a downward 
Regarding claim 2 (Original),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the front portion of the sole plate is deformable [Leslie:  Fig 2, Col 3, line 45-69; 45, 50, & 51 can all be adjusted (i.e. deformed)]. 
Regarding claim 3 (Previously Presented),
Leslie as modified teach the floor nozzle as recited in claim 1, wherein at least some of the portions of the sole plate are deformable such that they adapt to the floor surface and seal the floor nozzle with respect to the floor surface when the floor nozzle is in a vacuuming operation [Leslie:  The sole plate is adjusted to adapt to the floor surface during vacuuming and the addition of elastomer portions from Davidshofer make the adapting happen automatically via the downward suction force of the vacuum].
Regarding claim 4 (Canceled),
Regarding claim 5 (Original),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the suction opening has a suction opening edge, the suction opening edge being configured to be movable with the suction opening [Leslie:  13 has an opening edge that moves with 13]
Regarding claim 6 (Canceled),
Regarding claim 7 (Previously Presented),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein adjacent segments are pivotable relative to one another about respective pivot axes extending parallel to the working direction of the floor nozzle [Leslie:  Fig 2 & 4, 46 extends parallel to the working direction of the nozzle]. 
Regarding claim 8 (Previously Presented),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein at least one segment is pivotable from a neutral position toward the floor surface [Leslie:  Fig 2, Col 3, line 34-44; 45 are secured to 10 and are held in an inclined position by 48 meaning they are pivotable from a neutral position toward the floor by 48].
Regarding claim 9 (Previously Presented),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the sole plate comprises 
Regarding claim 10 (Previously Presented),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the sole plate comprises segments arranged symmetrically with respect to a center of the suction opening [Leslie: Fig 2 & 4].
Regarding claim 11 (Previously Presented),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the segments form at least one lateral margin at the sole plate [Leslie:  Fig 2 & 4].
Regarding claim 12 (Canceled),
Regarding claim 13 (Canceled),
Regarding claim 14 (Canceled),
Regarding claim 15 (Previously Presented),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein each V-shaped elastomer portion is configured to produce a restoring force that returns the segments to a neutral position [Leslie:  Fig 2, Col 3, line 34-44; as modified 45 are secured to 10 by a V-shaped elastomer portion that has a neutral position but 45 move downward under influence of a downward force (i.e. suction force) and when the force is removed the elastomer returns 45 to the neutral position].
Regarding claim 16 (Previously Presented),
Leslie as modified teaches a vacuum cleaner for cleaning and care of floor surfaces [Col 1, line 5-15], the vacuum cleaner comprising: 
a fan [Leslie:  Col 1, line 5-15; "blower"] configured to create a vacuum to cause dirt to be picked up by an air stream [Leslie:  Col 1, line 5-15; the blower draws air (i.e. creates a vacuum) and dirt (i.e. picks up dirt) through the head/nozzle]; a separating system [Leslie:  Col 1, line 5-15; "bag"] configured to clean the drawn-in air from dirt [Leslie:  Col 1, line 5-15; bags in vacuums collect dirt but allow air to pass through]; and the floor nozzle according to claim 1 [See claim 1 rejection above]. 

Response to Amendments
Claim Objections
Applicant's amendments, filed 5/14/2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of 2/19/2021 has been withdrawn. 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 4-9, filed 5/14/2021 have been fully considered and are not persuasive.
The Applicant claims that Leslie and Davidshofer being combined is improper. Specifically the Applicant claims that that the combination of Davidshofer combined with Leslie would likely increase the suction of the nozzle which would make the nozzle more likely to snag on uneven surface. However if the surface is uneven (e.g. a transition between different carpets or surfaces), the elastomer hinges of Davidshofer would allow the nozzle to reduce suction due to the unevenness of the surface and the segments would deform less while passing the uneven surface and then deform more after the uneven surface. The reduction of the deformation while passing the uneven surface would increase the ability of the nozzle to pass over the uneven surface without snagging or becoming stuck. 
The Applicant claims that Leslie and Davidshofer alone or together do not disclose or teach "wherein the lateral portions of the sole plate each comprise multiple segments and multiple V-shaped elastomer hinges, each of the V-shaped elastomer hinges pivotably connecting adjacent ones of the segments to one another." Specifically the Applicant claims that Leslie's invention is to provide a "rigid" device that "glides easily over a thick nap surface" and "offers the least resistance to movement" in part by providing "a vacuum cleaner head with a dome-shaped under surface" and cites Leslie, Column 1 at Lines 5-35 for support [The quotes are taken by the Applicant from Leslie].However these limitations are taught by Leslie and Davidshofer as shown above in the rejections. Specifically Leslie teaches a hinge at 46, see Col 34-38, as 45 "…are hingely 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723